Citation Nr: 1030777	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for diabetes mellitus, Type 
II.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1968, and from February 1968 to January 1972.

 This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned at a hearing in June 
2009.  A transcript of the hearing is of record.

The issues of service connection for a back disorder and PTSD 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has diabetes mellitus, Type II, that is related to 
his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has diabetes mellitus, type II that is caused by his military 
service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2005, 
before the AOJ's initial adjudication of the claims.  (Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and obtained examinations in connection with his claim.  VA has 
no duty to assist that was unmet.

VA opinions with respect to diabetes mellitus were obtained in 
December 2005 and February 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the December 2005 
and February 2009 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the VA 
medical records in the Veteran's claims file.  They consider all 
of the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
diabetes mellitus has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he has diabetes mellitus, Type II, that 
is related to his military service.  His personnel records, 
including his DD 214s ,confirm that he was stationed within the 
Republic of Vietnam.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Certain diseases, including diabetes mellitus, Type II, 
associated with exposure to herbicide agents may be presumed to 
have been incurred in service even though there is no evidence of 
the disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) (2009) are met.  

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 
3.309(e) (2009).  A Veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(6)(iii); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
VA has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United State Court of 
Appeals for the Federal Circuit has clearly held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty in 
order to be entitled to a presumption of herbicide exposure and 
service connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).



Analysis

Post-service treatment records show that the Veteran participated 
in a VA diabetes mellitus research study beginning in 2004.  VA 
treatment records beginning in 2004 show a diagnosis of diabetes 
mellitus, Type II.

The Veteran was afforded a VA examination in December 2005.  
Following an examination that included a review of the claims 
file and a lab profile, the Veteran was diagnosed with diabetes 
mellitus, Type II, which satisfied borderline criteria.  The 
examiner opined that it was likely as not related to Agent Orange 
exposure in Vietnam.  The examiner noted that the Veteran's 
fasting blood sugar values in the research study varied between 
100 and 125 percent, and the clinic viewed that as impaired 
fasting glucose (IFG) rather than overt diabetes mellitus.  The 
examiner noted that untreated fasting blood sugar of 126 or above 
was considered indicative of diabetes mellitus.  The examiner 
opined that in his view, IFG, a pre-diabetic state, was as likely 
as not related to Agent Orange exposure, further resulting in 
development of overt diabetes mellitus.  

The Veteran was afforded a second VA examination in February 
2009.  The examiner noted that the Veteran's VA treatment records 
listed a diagnosis of diabetes mellitus.  The Veteran's 
laboratory data was thoroughly reviewed by the examiner.  
Following examination, the Veteran was diagnosed with glucose 
intolerance.  The examiner noted that the Veteran had been 
considered to be diabetic.  However, the examiner further noted 
that a review of the Veteran's VA treatment records did not 
indentify a clear diagnosis of Type II diabetes mellitus, based 
upon blood sugar levels, and were absent of any definite 
condition, which would be specifically highly suspicious to be of 
diabetic origin.  The examiner concluded that they could not 
confirm that the Veteran had diabetes mellitus.

Here, the Veteran's VA treatment records show a diagnosis of 
diabetes mellitus, type II.  Additionally, the December 2005 
examiner diagnosed the Veteran with diabetes mellitus, Type II, 
although the examiner also diagnosed the Veteran as being pre-
diabetic.  The Board also acknowledges that the February 2009 
examiner was unable to confirm that the Veteran had diabetes 
mellitus.  However, the Board finds that the medical evidence is 
of relatively equal evidentiary weight.  

Given that the medical evidence is of relatively equal 
evidentiary weight, the Board concludes that the evidence 
regarding whether the Veteran has diabetes mellitus, Type II, is 
in relative equipoise, and affording the Veteran the benefit-of-
the-doubt, the Board finds that the Veteran does in fact have 
diabetes mellitus, Type II.  Under the benefit-of-the-doubt 
standard, when a veteran seeks benefits and the evidence is in 
relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the doctrine of reasonable doubt, and finds that the 
record provides at least an approximate balance of negative and 
positive evidence on the medical question of the whether the 
Veteran in fact has diabetes mellitus, Type II.  

As noted above, the Veteran's personnel records confirm his 
service within the Republic of Vietnam between the time period of 
January 9, 1962, and May 7, 1975.  Therefore, without affirmative 
evidence to the contrary, the Board finds that the Veteran was 
presumptively exposed to herbicide agents in service.  Since the 
Veteran was presumptively exposed to herbicides in service, and 
has a current disability of diabetes mellitus, Type II, the Board 
finds it is at least as likely as not that the Veteran has 
diabetes mellitus, Type II, that is related to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
is granted.


REMAND

Regrettably, a remand is necessary for the issues of service 
connection for a back disorder and PTSD.
Beginning with the Veteran's back disorder, the Veteran has 
contended that he injured his back when an artillery round 
exploded behind a vehicle that he was driving while stationed at 
Khe Sanh.  The Veteran reported that his head was pushed into the 
steering wheel, and that he has had chronic back pain since that 
time.  His STRs do not show any complaints of back pain.  Post-
service treatment records show a complaint of back pain in 
January 2000, and a diagnosis of degenerative joint disease of 
the cervical spine with stenosis and disc disease in August 2000.  

The Board finds the Veteran's statements regarding injuring his 
back to be credible.  The undersigned found the Veteran's 
testimony to be believable.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  Furthermore, the Board notes that the 
Veteran is competent to testify regarding an in-service accident.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.").

The Veteran has not been afforded a VA examination to determine 
if he has a back disorder related to his military service.  Since 
neither the Board nor the Veteran are competent to provide an 
opinion regarding the diagnosis and etiology of any back 
disorder, additional medical evidence must be obtained which 
directly addresses these issues.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions). 

With regards to the Veteran's claim for service connection for 
PTSD, a review of the record indicates that further development 
is needed.  Specifically, verifications of his alleged stressors 
may be necessary, and a VA examination is needed.

Regarding the verification of the Veteran's reported stressors, 
the Board observes the recent amendment to 38 C.F.R. § 3.304 
concerning stressors based on a veteran's "fear of hostile 
military or terrorist activity."  

The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's "fear of hostile military or terrorist 
activity" and a VA or VA-contracted psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor so 
long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, . . . , and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Therefore, in readjudicating the matter on 
appeal, the agency of original jurisdiction should consider the 
applicability of the new regulations. 

Here, although the Veteran has provided details regarding his 
reported stressors as discussed below, the Veteran has not 
specifically indicated that his stressors are related to a "fear 
of hostile military or terrorist activity."  Therefore, the 
Board is mindful that attempts to verify his stressor events 
might be necessary, notwithstanding the new amendment.  

At this time, there is no evidence in the file showing that the 
Veteran participated in combat, such as a combat-related military 
occupational specialty (MOS) or award.  The RO did not attempt to 
verify any of the Veteran's claimed stressors by finding 
insufficient information to do so.

The Veteran contends that he was subjected to mortar attacks 
around January 1967 in Da Nang.  He also contends that there was 
a rocket attack when he was stationed in Phu Bai between February 
1967 and March 1967.  The Veteran has indicated that he drove 
ambulances on both of those occasions and dealt with moving the 
dead and wounded.  The Veteran's personnel records confirm that 
he was stationed with the 1st Medical Battalion, 3rd Marine 
division while in Da Nang and Phu Bai and that his MOS was motor 
vehicle operator.  As discussed above, the Veteran also reported 
the artillery fire behind his vehicle at Khe Sanh, although he 
did not provide a date of that occurrence.  The Veteran's 
personnel records show that he participated in Operation Khe San 
in Khe Sanh Taor from November 1966 to April 1967; and Operation 
Prairie II in Quang Tri Provence in February 1967 to March 1967.  
The Board observes that Phu Bai is located within Quang Tri.  
Although the Veteran subsequently had his driving license revoked 
and was unable to perform driving duties in the military, that 
did not occur until 1969, after the reported stressors.  The 
undersigned finds the Veteran credible with regards to his 
reported stressors.  The Board finds that the Veteran has 
provided sufficient information to allow for the corroboration of 
his reported stressors, if necessary.  

The Board notes that the Veteran has not provided a time frame 
for the artillery fire behind his vehicle at Khe Sanh.  It is the 
Veteran's responsibility to provide a 60-day time period for that 
stressor.

The Veteran has not been afforded a VA examination to determine 
if he has PTSD related to his claimed stressors.  Therefore, on 
remand, he should also be afforded a VA examination to assess 
whether he has PTSD and if so, if his stressors caused PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 
303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
considering whether any of the Veteran's claimed stressors have 
been verified, the agency of original jurisdiction (AOJ) should 
be mindful of the fact that the Court in Suozzi v. Brown, 10 Vet. 
App. (1997) held that corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors actually 
occurred.

The Board also notes that the Veteran applied for benefits from 
the Social Security Administration (SSA).  A letter from SSA 
dated in September 2005 indicates that the evidence showed that 
the Veteran had chronic back pain, depression and anxiety, and 
was currently disabled.  No SSA records aside from the letter 
have been obtained.  Because any records held by SSA could have a 
direct bearing on the issues being remanded, the Board finds that 
any available SSA records should be obtained in order to ensure 
that the Veteran receives the due process to which he is 
entitled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain details of any SSA disability 
claim, past or present.  The AOJ should 
then contact SSA and obtain any records 
that are potentially related to the 
Veteran's claimed back disorder and PTSD.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Determine if the Veteran's claimed 
stressors are consistent with the places, 
types, and circumstances of the Veteran's 
service in accordance with the amended 
regulation above.  If the Veteran's 
claimed stressors are not determined to be 
consistent with the place, types, and 
circumstances of the Veteran's service, 
the AOJ should take appropriate action, 
including contacting the U.S. Army and 
Joint Services Record Center (JSRRC), to 
verify the Veteran's reported stressors as 
listed below:

a)  Mortar attacks in January 1967 
when he was stationed with the 1st 
Medical Battalion, 3rd Marine 
division in Da Nang.

b)  Rocket attacks while stationed in 
Phu Bai between February 1967 and 
March 1967 while with the 1st Medical 
Battalion, 3rd Marine division.

c)  If a 60 day time period is 
provided for when the Veteran's 
vehicle was hit by artillery at Khe 
Sanh, then this stressor should also 
be verified.

3.  After the above development has been 
completed, schedule the Veteran for the 
following VA examinations:

a)  Orthopedic examination to 
determine the nature and etiology of 
any diagnosed back disorder, 
including whether it related to his 
military service, including a motor 
vehicle injury. 

b)  Psychiatric examination to 
determine if the Veteran has PTSD 
related to his reported stressors.  
Psychological testing should be 
conducted with a view toward 
determining whether the Veteran in 
fact meets the criteria for a 
diagnosis of PTSD.  The examiner 
should thereafter review the 
Veteran's claims file and test 
results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets 
the diagnostic criteria for PTSD. 

The examiner should identify the 
specific stressor underlying any 
diagnosis of PTSD and should comment 
upon the link between the current 
symptomatology and the Veteran's 
reported in-service stressor(s).  In 
light of the amended regulation, if 
the Veteran reports "fear of hostile 
military or terrorist activity," 
then the examiner should determine 
whether the Veteran's "fear of 
hostile military or terrorist 
activity" is adequate to support a 
diagnosis of PTSD.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for all opinions 
expressed.

The claims folder and a copy of this 
decision must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any opinion given.  
The examiners should specifically identify 
that he or she has reviewed the claims 
file and medical records.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


